December 13, 2011




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                            GENEVA COLBERT, Appellant

NO. 14-10-01163-CV                        V.

                    LANGWICK SENIOR RESIDENCES, Appellee
                           ____________________



       This cause, an appeal from the judgment in favor of appellee, Langwick Senior
Residences, signed October 21, 2010, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

       We order appellant, Geneva Colbert, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.